                                                  USDCSDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                  DOC#:-----.---+--+-'~-
SOUTHERN DISTRICT OF NEW YORK                                                Ii
-------------------------------------x            DATE FTLED:-~-+-+--+-1--    I

LUPERIO NARANJO, SR.,

                  Petitioner,                   16-cv-7386 (JSR) (SLC)

          -v-                                      13-cr-351-1 (JSR)

                                                         ORDER
UNITED STATES OF AMERICA,

                  Respondent.
-------------------------------------x
JED S. RAKOFF, U.S.D.J.

     On December 16, 2019, the Honorable Sarah L. Cave, United

States Magistrate Judge, issued a Report and Recommendation in

the above-captioned matter recommending that petitioner Luperio

Naranjo, Sr.'s (1) motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (the "Habeas Motion") and

(2) subsequent motion to amend the Habeas Motion be both denied.

Petitioner has failed to file any objection to the Report and

Recommendation,   1   and, for that reason alone, has waived any right

to review by this Court. See Thomas v. Arn, 474 U.S. 140, 147-48

(1985); Mario v. P      &   C Food Markets, Inc., 313 F.3d 758, 766 (2d

Cir. 2002); Spence v. Superintendent, Great Meadow Corr.


1 Naranjo's supervised release term commenced on November 24,
2017. On March 8, 2019, he made a request to visit his family in
Ecuador, during his supervised release, from May 15, 2019 to
June 27, 2019, which this Court granted. Based on the
information available to the Court, he has failed to return back
to the United States, effectively fleeing the country in
violation of his supervised release conditions.

                                      -1-
Facility, 219 F.3d 162, 174   (2d Cir. 2000). In abundance of

caution, the Court has reviewed the underlying record de novo

and finds itself in complete agreement with Magistrate Judge

Cave's excellent Report and Recommendation.

     Accordingly, the Court hereby adopts the Report and

Recommendation, and, for the reasons therein, dismisses the

petition with prejudice. In addition, because petitioner has not

made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28

U.S.C. § 2253. Moreover, the Court certifies that any appeal

from this Order would not be taken in good faith, as

petitioner's claim lacks any arguable basis in law or fact,     and

therefore permission to proceed in forma pauperis is also

denied. See 28 U.S.C. § 1915(a) (3); see also Seimon v. Emigrant

Savs. Bank' (In re Seimon), 421 F.3d 167, 169 (2d Cir. 2005). The

Clerk to~1 enter judgment.

     SO ORDERED.



Dated:    New York, NY
          January 13, 2020




                                -2-
